 
EXECUTION VERSION


SHARE EXCHANGE AGREEMENT


By and Among


DEXTERITY SURGICAL, INC.


and


RISE AND GROW LIMITED


and


NEWISE CENTURY INC.


Dated as of December 18, 2007
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 

   
PAGE
ARTICLE I REPRESENTATIONS, COVENANTS, AND WARRANTIES OF RISE & GROW
2
Section 1.01
Organization
2
Section 1.02
Capitalization
2
Section 1.03
Subsidiaries and Predecessor Corporations
2
Section 1.04
Financial Statements
2
Section 1.05
Information
3
Section 1.06
Options or Warrants
3
Section 1.07
Absence of Certain Changes or Events
3
Section 1.08
Contracts
4
Section 1.09
No Conflict With Other Instruments
5
Section 1.10
Compliance With Laws and Regulations
5
Section 1.11
Approval of Agreement
5
Section 1.12
Valid Obligation
5
     
ARTICLE II REPRESENTATIONS, COVENANTS, AND WARRANTIES OF DEXT
5
Section 2.01
Organization
5
Section 2.02
Capitalization
6
Section 2.03
Subsidiaries and Predecessor Corporations
6
Section 2.04
Financial Statements
6
Section 2.05
Information
7
Section 2.06
Options or Warrants
7
Section 2.07
Absence of Certain Changes or Events
7
Section 2.08
Litigation and Proceedings
8
Section 2.09
Contracts
8
Section 2.10
No Conflict With Other Instruments
8
Section 2.11
Compliance With Laws and Regulations
8
Section 2.12
Approval of Agreement
8
Section 2.13
Material Transactions or Affiliations
8
Section 2.14
Bank Accounts; Power of Attorney
9
Section 2.15
Valid Obligation
9
Section 2.16
Filings
9
     
ARTICLE III PLAN OF EXCHANGE
9
Section 3.01
The Exchange
9
Section 3.02
Anti-Dilution
10
Section 3.03
Closing Events
10
Section 3.04
Termination
10
Section 3.05
Reimbursement of Transfer Agent Costs
10
     
ARTICLE IV SPECIAL COVENANTS
10
Section 4.01
Access to Properties and Records
10
Section 4.02
Delivery of Books and Records
10
Section 4.03
Third Party Consents and Certificates
11
Section 4.04
DEXT Stockholder Meeting
11
Section 4.05
Cancellation of Shares Held By Principal Stockholder
11
Section 4.06
Designation of Directors and Officers
11
Section 4.07
Indemnification.
11
Section 4.08
The Acquisition of DEXT Common Stock
12

 
- i -

--------------------------------------------------------------------------------


 
ARTICLE V CONDITIONS PRECEDENT TO OBLIGATIONS OF DEXT
12
Section 5.01
Accuracy of Representations and Performance of Covenants
12
Section 5.02
Officer’s Certificate
13
Section 5.03
Good Standing
13
Section 5.04
Approval by Stockholder
13
Section 5.05
No Governmental Prohibition
13
Section 5.06
Consents
13
Section 5.07
Other Items
13
     
ARTICLE VI CONDITIONS PRECEDENT TO OBLIGATIONS OF RISE & GROW AND THE
STOCKHOLDER
14
Section 6.01
Accuracy of Representations and Performance of Covenants
14
Section 6.02
Officer’s Certificate
14
Section 6.03
Good Standing
14
Section 6.04
No Governmental Prohibition
14
Section 6.05
Consents
14
Section 6.06
Legal Opinion.
14
Section 6.07
Other Items
14
     
ARTICLE VII MISCELLANEOUS
15
Section 7.01
Brokers
15
Section 7.02
Governing Law
15
Section 7.03
Notices
15
Section 7.04
Attorney’s Fees
16
Section 7.05
Confidentiality
16
Section 7.06
Public Announcements and Filings
16
Section 7.07
Entire Agreement
17
Section 7.08
Recitals
17
Section 7.09
Third Party Beneficiaries
17
Section 7.10
Expenses
17
Section 7.11
Survival; Termination
17
Section 7.12
Counterparts
17
Section 7.13
Amendment or Waiver
17
Section 7.14
Best Efforts
17
Section 7.15
Entire Agreement
18

 
RISE AND GROW SCHEDULES
 
19
DEXT SCHEDULES
 
20
EXHIBIT A
 
A-1
EXHIBIT B
 
B-1
EXHIBIT C
 
C-1

 
- ii -

--------------------------------------------------------------------------------


EXECUTION VERSION
 
SHARE EXCHANGE AGREEMENT
 
THIS SHARE EXCHANGE AGREEMENT (this “Agreement”) is entered into as of this 18th
day of December 2007, by and among DEXTERITY SURGICAL, INC., a Delaware
corporation (“DEXT”), RISE AND GROW LIMITED, a limited company organized under
the laws of Hong Kong (“Rise & Grow”) and NEWISE CENTURY INC., a corporation
organized under the laws of the British Virgin Islands (the “Stockholder”), upon
the following premises:


RECITALS:
 
WHEREAS, DEXT is a U.S. publicly held corporation organized under the laws of
the State of Delaware with no significant operations; and
 
WHEREAS, on April 19, 2004, DEXT filed a voluntary petition for relief for
reorganization under Chapter 11 of the United States Bankruptcy Court for the
Southern District of Texas, Houston Division; and
 
WHEREAS, on December 7, 2004, the Bankruptcy Court approved a Plan of
Reorganization which was later modified by an Order Approving Modification of
the First Amended Plan) dated March 2, 2006 (the “Reorganization”); and
 
WHEREAS, this Reorganization provided and authorized that the Board of Directors
of DEXT are authorized to issue common shares pursuant to an exchange agreement
in which control or majority ownership is given to an acquiring business entity
without the need for shareholder approval and provided that DEXT is no longer
subject to the jurisdiction of the Bankruptcy Court; and
 
WHEREAS, Rise & Grow is a privately held corporation organized under the laws of
Hong Kong and a wholly-owned subsidiary of the Stockholder; and
 
WHEREAS, the Stockholder is a British Virgin Islands corporation that owns one
hundred percent (100%) of the total issued and outstanding shares of capital
stock of Rise & Grow (the “Rise & Grow Shares”); and
 
WHEREAS, DEXT desires to acquire the Rise & Grow Shares in exchange for the
issuance by DEXT to the Stockholder of Twenty-Six Million Four Hundred Thousand
(26,400,000) shares of DEXT’s common stock on the terms and subject to the
conditions set forth herein (the “Exchange”).
 
AGREEMENT:
 
NOW THEREFORE, on the stated premises and for and in consideration of the mutual
covenants and agreements hereinafter set forth and the mutual benefits to the
parties to be derived herefrom, and intending to be legally bound hereby, it is
hereby agreed as follows:
 

--------------------------------------------------------------------------------


 
ARTICLE I
REPRESENTATIONS, COVENANTS, AND WARRANTIES OF RISE & GROW
 
As an inducement to, and to obtain the reliance of DEXT, except as set forth in
those schedules prepared by Rise & Grow which are attached and made a part
hereto (the “Rise & Grow Schedules”), Rise & Grow hereby represents and warrants
as of the date hereof (the “Closing Date”) as follows:
 
Section 1.01 Organization. Rise & Grow is a corporation duly organized, validly
existing, and in good standing under the laws of Hong Kong and has the corporate
power and is duly authorized under all applicable laws, regulations, ordinances
and orders of public authorities to carry on its business in all material
respects as it is now being conducted. Included in Item 1.01 of the Rise & Grow
Schedules are complete and correct copies of the Certificate of Incorporation of
Rise & Grow (or their equivalent) as in effect on the date hereof. The execution
and delivery of this Agreement does not, and the consummation of the
transactions contemplated hereby will not, violate any provision of Rise &
Grow’s Certificate of Incorporation. Rise & Grow has taken all actions required
by law, from its Certificate of Incorporation, or otherwise to authorize the
execution and delivery of this Agreement. Rise & Grow has full power, authority,
and legal right and has taken all action required by law, its Certificate of
Incorporation, and otherwise to consummate the transactions herein
contemplated. 
 
Section 1.02 Capitalization. The authorized capitalization of Rise & Grow
consists of one (1) ordinary share of capital stock, par value $1.00 per share
(“Rise & Grow Common Stock”). There is one (1) share of Rise & Grow Common Stock
currently issued and outstanding. The issued and outstanding share is legally
issued, fully paid, and non-assessable and not issued in violation of the
preemptive or other rights of any person.
 
Section 1.03 Subsidiaries and Predecessor Corporations. Except for Zhi Bao Da
Tong (Beijing) Technology Co., Ltd., the wholly-owned and chief operating entity
of Rise & Grow organized under the laws of The People’s Republic of China
(“ZBDT”), Rise & Grow does not have any subsidiaries or predecessor
corporations, and does not own, beneficially or of record, any shares of any
other corporation. ZBDT controls, through those certain contractual instruments
set forth in Item 1.08 of the Rise & Grow Schedules, and is the primary
beneficiary of Beijing Zhi Yuan Tian Xia Technology Co., Ltd., a Variable
Interest Entity and limited liability company duly established and validly
existing under The People’s Republic of China (“Zhiyuan”). For purposes
hereinafter, the term “Rise & Grow” also includes ZBDT and Zhiyuan.
 
Section 1.04 Financial Statements
 
(a) Included in Item 1.04 of the Rise & Grow Schedules are (i) the audited
balance sheet of Beijing ZYTX Technology Co., Ltd as of June 30, 2007 and the
related audited statements of operations, stockholders’ equity and cash flows
for the period from October 8 (inception) through June 30, 2007 together with
the notes to such statements and the opinion of K.P. Cheng & Co., independent
certified public accountants.
 
- 2 -

--------------------------------------------------------------------------------


 
(b) Included in Item 1.04 of the Rise & Grow Schedules are: (i) an unaudited
condensed consolidated balance sheet of Rise & Grow at September 30, 2007 and
the related unaudited condensed consolidated statements of operations,
stockholders’ equity and cash flows for the three (3) months ended September 30,
2007 and all such financial statements have been reviewed by K.P. Cheng & Co.,
independent certified public accountants.
 
(c) All such financial statements have been prepared in accordance with
generally accepted accounting principles consistently applied throughout the
periods involved. The Rise & Grow balance sheets are true and accurate and
present fairly as of their respective dates the financial condition of Rise &
Grow. As of the date of such balance sheets, except as and to the extent
reflected or reserved against therein, Rise & Grow had no liabilities or
obligations (absolute or contingent) which should be reflected in the balance
sheets or the notes thereto prepared in accordance with generally accepted
accounting principles, and all assets reflected therein are properly reported
and present fairly the value of the assets of Rise & Grow, in accordance with
generally accepted accounting principles. The statements of operations,
stockholders’ equity and cash flows reflect fairly the information required to
be set forth therein by generally accepted accounting principles.
 
(d) Rise & Grow has no liabilities with respect to the payment of any federal,
state, county, local or other taxes (including any deficiencies, interest or
penalties), except for taxes accrued but not yet due and payable (if any).
 
(e) Rise & Grow has timely filed all state, federal or local income and/or
franchise tax returns required to be filed by it from inception to the date
hereof. Each of such income tax returns reflects the taxes due for the period
covered thereby, except for amounts which, in the aggregate, are immaterial.
 
(f) All of Rise & Grow’s assets are reflected on its financial statements, and,
except as set forth in the Rise & Grow Schedules or the financial statements of
Rise & Grow or the notes thereto, Rise & Grow has no material liabilities,
direct or indirect, matured or unmatured, contingent or otherwise.
 
Section 1.05 Information. The information concerning Rise & Grow set forth in
this Agreement and in the Rise & Grow Schedules is complete and accurate in all
material respects and does not contain any untrue statement of a material fact
or omit to state a material fact required to make the statements made, in light
of the circumstances under which they were made, not misleading.
 
Section 1.06 Options or Warrants. There are no existing options, warrants,
calls, or commitments of any character relating to the authorized and unissued
shares of capital stock of Rise & Grow.
 
Section 1.07 Absence of Certain Changes or Events. Since September 30, 2007:
 
(a) there has not been any material adverse change in the business, operations,
properties, assets, or condition (financial or otherwise) of Rise & Grow;
 
- 3 -

--------------------------------------------------------------------------------


 
(b) Rise & Grow has not (i) amended its Certificate of Incorporation (or their
equivalent); (ii) declared or made, or agreed to declare or make, any payment of
dividends or distributions of any assets of any kind whatsoever to stockholders
or purchased or redeemed, or agreed to purchase or redeem, any of its capital
stock; (iii) made any material change in its method of management, operation or
accounting, (iv) entered into any other material transaction other than sales in
the ordinary course of its business; or (v) made any increase in or adoption of
any profit sharing, bonus, deferred compensation, insurance, pension,
retirement, or other employee benefit plan, payment, or arrangement made to,
for, or with its officers, directors, or employees; and
 
(c) Rise & Grow has not (i) granted or agreed to grant any options, warrants or
other rights for its stocks, bonds or other corporate securities calling for the
issuance thereof, (ii) borrowed or agreed to borrow any funds or incurred, or
become subject to, any material obligation or liability (absolute or contingent)
except as disclosed herein and except liabilities incurred in the ordinary
course of business; (iii) sold or transferred, or agreed to sell or transfer,
any of its assets, properties, or rights or canceled, or agreed to cancel, any
debts or claims; or (iv) issued, delivered, or agreed to issue or deliver any
stock, bonds or other corporate securities including debentures (whether
authorized and unissued or held as treasury stock) except in connection with
this Agreement.
 
(d) Litigation and Proceedings. There are no actions, suits, proceedings, or
investigations pending or, to the knowledge of Rise & Grow after reasonable
investigation, threatened by or against Rise & Grow or affecting Rise & Grow or
its properties, at law or in equity, before any court or other governmental
agency or instrumentality, domestic or foreign, or before any arbitrator of any
kind. Rise & Grow does not have any knowledge of any material default on its
part with respect to any judgment, order, injunction, decree, award, rule, or
regulation of any court, arbitrator, or governmental agency or instrumentality
or of any circumstances which, after reasonable investigation, would result in
the discovery of such a default.
 
Section 1.08 Contracts
 
(a) All “material” contracts, agreements, franchises, license agreements, debt
instruments or other commitments to which Rise & Grow is a party or by which it
or any of its assets, products, technology, or properties are bound other than
those incurred in the ordinary course of business are set forth on Item 1.08 of
the Rise & Grow Schedules. A “material” contract, agreement, franchise, license
agreement, debt instrument or commitment is one which (i) will remain in effect
for more than six (6) months after the date of this Agreement or (ii) involves
aggregate obligations of at least Fifty Thousand Dollars ($50,000);
 
(b) All contracts, agreements, franchises, license agreements, and other
commitments to which Rise & Grow is a party or by which its properties are bound
and which are material to the operations of Rise & Grow taken as a whole are
valid and enforceable by Rise & Grow in all respects, except as limited by
bankruptcy and insolvency laws and by other laws affecting the rights of
creditors generally; and
 
- 4 -

--------------------------------------------------------------------------------


 
(c) Except as included or described in the Rise & Grow Schedules or reflected in
the most recent Rise & Grow balance sheet, Rise & Grow is not a party to any
oral or written (i) contract for the employment of any officer or employee; (ii)
profit sharing, bonus, deferred compensation, stock option, severance pay,
pension benefit or retirement plan, (iii) agreement, contract, or indenture
relating to the borrowing of money, (iv) guaranty of any obligation; (vi)
collective bargaining agreement; or (vii) agreement with any present or former
officer or director of Rise & Grow.
 
Section 1.09 No Conflict With Other Instruments. The execution of this Agreement
and the consummation of the transactions contemplated by this Agreement will not
result in the breach of any term or provision of, constitute a default under, or
terminate, accelerate or modify the terms of any indenture, mortgage, deed of
trust, or other material agreement, or instrument to which Rise & Grow is a
party or to which any of its assets, properties or operations are subject.
 
Section 1.10 Compliance With Laws and Regulations. To the best of its knowledge,
Rise & Grow has complied with all applicable statutes and regulations of any
federal, state, or other governmental entity or agency thereof, except to the
extent that noncompliance would not materially and adversely affect the
business, operations, properties, assets, or condition of Rise & Grow or except
to the extent that noncompliance would not result in the occurrence of any
material liability for Rise & Grow.
 
Section 1.11 Approval of Agreement. The Sole Director of Rise & Grow has
authorized the execution and delivery of this Agreement by Rise & Grow and has
approved this Agreement and the transactions contemplated hereby, and will
recommend to the Stockholder that the Exchange be accepted by the Stockholder.
 
Section 1.12 Valid Obligation. This Agreement and all agreements and other
documents executed by Rise & Grow in connection herewith constitute the valid
and binding obligation of Rise & Grow, enforceable in accordance with its terms,
except as may be limited by bankruptcy, insolvency, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and subject to the
qualification that the availability of equitable remedies is subject to the
discretion of the court before which any proceeding therefore may be brought.
 
ARTICLE II
REPRESENTATIONS, COVENANTS, AND WARRANTIES OF DEXT
 
As an inducement to, and to obtain the reliance of Rise & Grow and the
Stockholder, except as set forth in those schedules prepared by DEXT which are
attached and made a part hereto (the “DEXT Schedules”), DEXT represents and
warrants, as of the date hereof and as of the Closing Date, as follows:
 
Section 2.01 Organization. DEXT is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Delaware and has
the corporate power and is duly authorized under all applicable laws,
regulations, ordinances, and orders of public authorities to carry on its
business in all material respects as it is now being conducted. Included in Item
2.01 of the DEXT Schedules are complete and correct copies of the Certificate of
Incorporation and Bylaws of DEXT as in effect on the Closing Date. The execution
and delivery of this Agreement does not, and the consummation of the
transactions contemplated hereby will not, violate any provision of DEXT’s
Certificate of Incorporation or Bylaws. DEXT has taken all action required by
law, its Certificate of Incorporation, its Bylaws, or otherwise to authorize the
execution and delivery of this Agreement, and DEXT has full power, authority,
and legal right and has taken all action required by law, its certificate of
incorporation, bylaws, or otherwise to consummate the transactions herein
contemplated.
 
- 5 -

--------------------------------------------------------------------------------


 
Section 2.02 Capitalization. DEXT’s authorized capitalization as of the Closing
Date consists of (a) One Hundred Million (100,000,000) shares of common stock,
par value $0.001 per share (“DEXT Common Stock”), of which 26,760,377 shares are
issued and outstanding on the Closing Date and 4,293,750 shares are reserved
representing the balance of those certain Bankruptcy Court Order “Section 1145”
shares issuable pursuant to the Reorganization. DEXT does not have shares of
preferred stock authorized, issued or outstanding. All issued and outstanding
shares are legally issued, fully paid, and non-assessable and not issued in
violation of the preemptive or other rights of any person. 
 
Section 2.03 Subsidiaries and Predecessor Corporations. DEXT does not have any
predecessor corporation(s) or subsidiaries, and does not own, beneficially or of
record, any shares of any other corporation.
 
Section 2.04 Financial Statements
 
(a) Included in Item 2.04 of the DEXT Schedules are (i) the audited balance
sheets of DEXT as of December 31, 2006 and the related audited statements of
operations, stockholders’ equity and cash flows for the year ended December 31,
2006 together with the notes to such statements and the opinion of Akin,
Doherty, Klein & Feuge, P.C., independent certified public accountants with
respect thereto.
 
(b) Included in Item 2.04 of DEXT Schedules are: (i) an unaudited balance sheet
of DEXT at September 30, 2007 and the related unaudited statements of
operations, stockholders’ equity and cash flows for the three (3) and six (6)
months ended September 30, 2007 and all such financial statements have been
reviewed by Akin, Doherty, Klein & Feuge, P.C., independent certified public
accountants with respect thereto.
 
(c) All such financial statements have been prepared in accordance with
generally accepted accounting principles consistently applied throughout the
periods involved. The DEXT balance sheets are true and accurate and present
fairly as of their respective dates the financial condition of DEXT. As of the
date of such balance sheets, except as and to the extent reflected or reserved
against therein, DEXT had no liabilities or obligations (absolute or contingent)
which should be reflected in the balance sheets or the notes thereto prepared in
accordance with generally accepted accounting principles, and all assets
reflected therein are properly reported and present fairly the value of the
assets of DEXT, in accordance with generally accepted accounting principles. The
statements of operations, stockholders’ equity and cash flows reflect fairly the
information required to be set forth therein by generally accepted accounting
principles.
 
- 6 -

--------------------------------------------------------------------------------


 
(d) DEXT has no liabilities with respect to the payment of any federal, state,
county, local or other taxes (including any deficiencies, interest or
penalties), except for taxes accrued but not yet due and payable.
 
(e) DEXT has timely filed all state, federal or local income and/or franchise
tax returns required to be filed by it from its inception to the date hereof.
Each of such income tax returns reflects the taxes due for the period covered
thereby, except for amounts which, in the aggregate, are immaterial.
 
(f) All of DEXT’s assets are reflected on its financial statements, and, except
as set forth in the DEXT Schedules or the financial statements of DEXT or the
notes thereto, DEXT has no material liabilities, direct or indirect, matured or
unmatured, contingent or otherwise.
 
Section 2.05 Information. The information concerning DEXT set forth in this
Agreement and the DEXT Schedules is complete and accurate in all material
respects and does not contain any untrue statements of a material fact or omit
to state a material fact required to make the statements made, in light of the
circumstances under which they were made, not misleading.
 
Section 2.06 Options or Warrants. There are no existing options, warrants,
calls, or commitments of any character relating to the authorized and unissued
stock of DEXT.
 
Section 2.07 Absence of Certain Changes or Events. Since September 30, 2007:
 
(a) There has not been any material adverse change in the business, operations,
properties, assets or condition (financial or otherwise) of DEXT;
 
(b) DEXT has not (i) amended its Certificate of Incorporation or Bylaws; (ii)
declared or made, or agreed to declare or make any payment of dividends or
distributions of any assets of any kind whatsoever to stockholders or purchased
or redeemed, or agreed to purchase or redeem, any of its capital stock; (iii)
made any material change in its method of management, operation or accounting;
(iv) entered into any transactions or agreements other than in connection with
this Agreement and the transactions contemplated herein; or (v) made any
increase in or adoption of any profit sharing, bonus, deferred compensation,
insurance, pension, retirement, or other employee benefit plan, payment, or
arrangement, made to, for or with its officers, directors, or employees; and
 
(c) DEXT has not (i) granted or agreed to grant any options, warrants, or other
rights for its stock, bonds, or other corporate securities calling for the
issuance thereof; (ii) borrowed or agreed to borrow any funds or incurred, or
become subject to, any material obligation or liability (absolute or contingent)
except liabilities incurred in the ordinary course of business; (iii) sold or
transferred, or agreed to sell or transfer, any of its assets, properties, or
rights, or canceled, or agreed to cancel, any debts or claims; or (iv) issued,
delivered or agreed to issue or deliver, any stock, bonds or other corporate
securities including debentures (whether authorized and unissued or held as
treasury stock), except in connection with this Agreement.
 
- 7 -

--------------------------------------------------------------------------------


 
Section 2.08 Litigation and Proceedings. Except for the Reorganization as set
forth in Item 2.08 of the DEXT Schedules, there are no actions, suits,
proceedings or investigations pending or, to the knowledge of DEXT after
reasonable investigation, threatened by or against DEXT or affecting DEXT or its
properties, at law or in equity, before any court or other governmental agency
or instrumentality, domestic or foreign, or before any arbitrator of any kind.
Except for the Reorganization as set forth in Item 2.08 of the DEXT Schedules,
DEXT has no knowledge of any default on its part with respect to any judgment,
order, writ, injunction, decree, award, rule or regulation of any court,
arbitrator, or governmental agency or instrumentality or any circumstance which
after reasonable investigation would result in the discovery of such default.
 
Section 2.09 Contracts. Except as set forth in Item 2.09 of the DEXT Schedules:
 
(a) DEXT is not a party to, and its assets, products, technology and properties
are not bound by, any contract, franchise, license agreement, agreement, debt
instrument or other commitments whether such agreement is in writing or oral.
 
(b) DEXT is not a party to or bound by, and the properties of DEXT are not
subject to any contract, agreement, other commitment or instrument; any charter
or other corporate restriction; or any judgment, order, writ, injunction,
decree, or award; and
 
(c) DEXT is not a party to any oral or written (i) contract for the employment
of any officer or employee; (ii) profit sharing, bonus, deferred compensation,
stock option, severance pay, pension benefit or retirement plan, (iii)
agreement, contract, or indenture relating to the borrowing of money, (iv)
guaranty of any obligation, (vi) collective bargaining agreement; or (vii)
agreement with any present or former officer or director of DEXT.
 
Section 2.10 No Conflict With Other Instruments. The execution of this Agreement
and the consummation of the transactions contemplated by this Agreement will not
result in the breach of any term or provision of, constitute a default under, or
terminate, accelerate or modify the terms of, any indenture, mortgage, deed of
trust, or other material agreement or instrument to which DEXT is a party or to
which any of its assets, properties or operations are subject.
 
Section 2.11 Compliance With Laws and Regulations. To the best of its knowledge,
DEXT has complied with all applicable statutes and regulations of any federal,
state, or other applicable governmental entity or agency thereof. This
compliance includes, but is not limited to, the filing of all reports to date
with federal and state securities authorities.
 
Section 2.12 Approval of Agreement. The Board of Directors of DEXT has
authorized the execution and delivery of this Agreement by DEXT and has approved
this Agreement and the transactions contemplated hereby and will recommend to
the principal stockholder (the “Principal Stockholder”) of DEXT that the
Exchange be accepted by the Principal Stockholder.
 
Section 2.13 Material Transactions or Affiliations. There exists no contract,
agreement or arrangement between DEXT and any predecessor and any person who was
at the time of such contract, agreement or arrangement an officer, director, or
person owning of record or known by DEXT to own beneficially, five percent (5%)
or more of the issued and outstanding common stock of DEXT and which is to be
performed in whole or in part after the date hereof or was entered into not more
than three (3) years prior to the Closing Date. Neither any officer, director,
nor five percent (5%) stockholder of DEXT has, or has had since inception of
DEXT, any known interest, direct or indirect, in any such transaction with DEXT
which was material to the business of DEXT. DEXT has no commitment, whether
written or oral, to lend any funds to, borrow any money from, or enter into any
other transaction with, any such affiliated person.
 
- 8 -

--------------------------------------------------------------------------------


 
Section 2.14 Bank Accounts; Power of Attorney. Set forth in Item 2.14 of the
DEXT Schedules is a true and complete list of (a) all accounts with banks, money
market mutual funds or securities or other financial institutions maintained by
DEXT within the past twelve (12) months, the account numbers thereof, and all
persons authorized to sign or act on behalf of DEXT, (b) all safe deposit boxes
and other similar custodial arrangements maintained by DEXT within the past
twelve (12) months, (c) the check ledger for the last twelve (12) months and (d)
the names of all persons holding powers of attorney from DEXT or who are
otherwise authorized to act on behalf of DEXT with respect to any matter, other
than its officers and directors, and a summary of the terms of such powers or
authorizations.
 
Section 2.15 Valid Obligation. This Agreement and all agreements and other
documents executed by DEXT in connection herewith constitute the valid and
binding obligation of DEXT, enforceable in accordance with its terms, except as
may be limited by bankruptcy, insolvency, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and subject to the
qualification that the availability of equitable remedies is subject to the
discretion of the court before which any proceeding therefore may be brought.
 
Section 2.16 Filings. DEXT has timely filed all reports required to be filed by
it under the Securities Exchange Act of 1934, as amended (the “Exchange Act”).
 
Section 2.17 OTCBB. DEXT trades its common stock on the Over-The-Counter
Bulletin Board (“OTCBB”) and meets all requirements to be listed on the OTCBB.


ARTICLE III
PLAN OF EXCHANGE
 
Section 3.01 The Exchange. On the terms and subject to the conditions set forth
in this Agreement, on the Closing Date, the Stockholder, by executing this
Agreement, shall assign, transfer and deliver, free and clear of all liens,
pledges, encumbrances, charges, restrictions or known claims of any kind,
nature, or description, the Rise & Grow Shares, constituting all of the shares
of capital stock, including voting power, of Rise & Grow. In exchange for the
transfer of the Rise & Grow Shares by the Stockholder, DEXT shall issue to the
Stockholder Twenty-Six Million Four Hundred Thousand (26,400,000) shares of DEXT
Common Stock, which such shares shall represent 73.94% of total number of issued
and outstanding shares of DEXT Common Stock upon issuance and shall represent
66% of the total number of issued and outstanding shares of DEXT Common Stock
after the issuance of the remaining 4,293,750 “Section 1145” shares. On the
Closing Date, the Stockholder shall surrender its certificate or certificates
representing the Rise & Grow Shares to DEXT or its registrar or transfer agent.
Upon consummation of the transaction contemplated herein, all of the shares of
capital stock of Rise & Grow shall be held by DEXT. Upon consummation of the
transaction contemplated herein (including, but not limited to, the cancellation
of the shares set forth in Section 4.05 herein below), there shall be 35,706,250
shares of DEXT Common Stock issued and outstanding, with an additional 4,293,750
“Section 1145” shares of common stock to be issued to the holders of the DIP
Loan pursuant to the Bankruptcy Court Order.
 
- 9 -

--------------------------------------------------------------------------------


 
Section 3.02 Anti-Dilution. The number of shares of DEXT Common Stock issuable
upon exchange pursuant to Section 3.01 shall be appropriately adjusted to take
into account any other stock split, stock dividend, reverse stock split,
recapitalization, or similar change in the DEXT Common Stock which may occur,
other than the recapitalization described in Section 4.14, between the date of
the execution of this Agreement and the Closing Date.
 
Section 3.03 Closing Events. On the Closing Date, DEXT, Rise & Grow and the
Stockholder shall execute, acknowledge, and deliver (or shall ensure to be
executed, acknowledged, and delivered), any and all certificates, opinions,
financial statements, schedules, agreements, resolutions, rulings or other
instruments required by this Agreement to be so delivered on or prior to the
Closing Date, together with such other items as may be reasonably requested by
the parties hereto and their respective legal counsel in order to effectuate or
evidence the transactions contemplated hereby.
 
Section 3.04 Termination. This Agreement may be terminated by the Board of
Directors of Rise & Grow only in the event that DEXT or Rise & Grow do not meet
the conditions precedent set forth in Articles V and VI. If this Agreement is
terminated pursuant this Section, this Agreement shall be of no further force or
effect, and no obligation, right or liability shall arise hereunder. 


Section 3.05 Reimbursement of Transfer Agent Costs. On the Closing Date, DEXT
shall reimburse Rosetta Granite, Inc. for all costs paid in changing DEXT’s
transfer agent from PacWest Transfer to Corporate Stock Transfer and for other
costs in the aggregate amount of Six Thousand Eight Hundred Seventy-Five Dollars
($6,875).


ARTICLE IV
SPECIAL COVENANTS
 
Section 4.01 Access to Properties and Records. DEXT and Rise & Grow will each
afford to the officers and authorized representatives of the other full access
to the properties, books and records of DEXT or Rise & Grow, as the case may be,
in order that each may have a full opportunity to make such reasonable
investigation as it shall desire to make of the affairs of the other, and each
will furnish the other with such additional financial and operating data and
other information as to the business and properties of DEXT or Rise & Grow, as
the case may be, as the other shall from time to time reasonably request.
Without limiting the foregoing, as soon as practicable after the end of each
fiscal quarter (and in any event through the last fiscal quarter prior to the
Closing Date), each party shall provide the other with quarterly internally
prepared and unaudited financial statements.
 
Section 4.02 Delivery of Books and Records. On or prior to the Closing Date,
Rise & Grow shall deliver to DEXT the originals of the corporate minute books,
books of account, contracts, records, and all other books or documents of Rise &
Grow now in the possession of Rise & Grow or its representatives. DEXT shall
deliver to Rise & Grow the originals of the corporate minute books, books of
account, contracts, records, and all other books or documents of DEXT now in the
possession of DEXT or its representatives.
 
- 10 -

--------------------------------------------------------------------------------


 
Section 4.03 Third Party Consents and Certificates. DEXT and Rise & Grow hereby
agree to cooperate with each other in order to obtain any required third party
consents to this Agreement and the transactions herein contemplated.
 
Section 4.04 DEXT Stockholder Meeting. DEXT shall promptly call a special
stockholders meeting to be held on or prior to the Closing Date at which meeting
the Principal Stockholder of DEXT shall be requested to approve, and DEXT’s
Board of Directors shall recommend approval of, the terms of this Agreement and
such other matters as shall require stockholder approval hereunder. In addition,
DEXT shall promptly file with the SEC all necessary disclosure statements
required by federal securities law.
 
Section 4.05 Cancellation of Shares Held By Principal Stockholder. Concurrent
and simultaneous with the consummation of this Agreement on the Closing Date,
the Principal Stockholder shall cancel a total number of 17,454,127 shares of
DEXT Common Stock.
 
Section 4.06 Designation of Directors and Officers. On the Closing Date, Junjun
Xu shall be appointed to serve as a director of DEXT. After compliance by DEXT
with Rule 14F-1 promulgated under the Exchange Act, (a) Zhenyu Wang, Yuefeng
Wang, Yinan Zhang, Xueyuan Han, Edith Kam Ying Ho and Chunsheng Zhou shall be
appointed to serve as Directors of DEXT, with Zhenyu Wang serving as Chairman of
the Board, (b) Junjun Xu shall be appointed to serve as Chief Executive Officer
and Fei Ming Yang shall be appointed to serve as Chief Financial Officer of DEXT
and (c) James Ditanna shall resign as President and Chief Executive Officer of
DEXT. DEXT shall draft the necessary instruments to affect the appointments
described in this Section 4.06.
 
Section 4.07 Indemnification.
 
(a) Rise & Grow hereby agrees to indemnify DEXT and each of the officers, agents
and directors of DEXT as of the date of execution of this Agreement against any
loss, liability, claim, damage, or expense (including, but not limited to, any
and all expense whatsoever reasonably incurred in investigating, preparing, or
defending against any litigation, commenced or threatened, or any claim
whatsoever) (“Loss”), to which it or they may become subject arising out of or
based on any inaccuracy appearing in or misrepresentations made under Article I
of this Agreement. The indemnification provided for in this paragraph shall
survive the closing hereunder and the consummation of the transactions
contemplated hereby and termination of this Agreement for one (1) year following
the Closing Date.
 
(b) DEXT hereby agrees to indemnify Rise & Grow and each of the officers,
agents, and directors of Rise & Grow and the Stockholder as of the date of
execution of this Agreement against any Loss to which it or they may become
subject arising out of or based on any inaccuracy appearing in or
misrepresentation made under Article II of this Agreement. The indemnification
provided for in this paragraph shall survive the Closing hereunder and the
consummation of the transactions contemplated hereby and termination of this
Agreement for one (1) year following the Closing Date.
 
- 11 -

--------------------------------------------------------------------------------


 
Section 4.08 The Acquisition of DEXT Common Stock. DEXT and Rise & Grow
understand and agree that the consummation of this Agreement including the
issuance of the DEXT Common Stock to the Stockholder in exchange for the Rise &
Grow Common Stock as contemplated hereby constitutes the offer and sale of
securities under the Securities Act of 1933, as amended (the “Securities Act”)
and applicable state statutes. DEXT and Rise & Grow agree that such transactions
shall be consummated in reliance on exemptions from the registration and
prospectus delivery requirements of such statutes, which depend, among other
items, on the circumstances under which such securities are acquired.
 
(a) In order to provide documentation for reliance upon the exemptions from the
registration and prospectus delivery requirements for such transactions, the
Stockholder shall execute and deliver to DEXT a Suitability Letter (if
applicable) and an Investment Representation Letter in substantially the forms
of Exhibit A and Exhibit B attached hereto, respectively.
 
(b) In connection with the transactions contemplated by this Agreement, DEXT and
Rise & Grow shall each file, with the assistance of the other and their
respective legal counsel, such notices, applications, reports, or other
instruments as may be deemed by them to be necessary or appropriate in an effort
to document reliance on such exemptions, and the appropriate regulatory
authority in the states where the stockholders of Rise & Grow reside unless an
exemption requiring no filing is available in such jurisdictions, all to the
extent and in the manner as may be deemed by such parties to be appropriate.
 
(c) In order to more fully document reliance on the exemptions as provided
herein, Rise & Grow, the Stockholder, and DEXT shall execute and deliver to the
other, at or prior to the Closing Date, such further letters of representation,
acknowledgment, suitability, or the like as Rise & Grow, the Stockholder or DEXT
and their respective counsel may reasonably request in connection with reliance
on exemptions from registration under such securities laws.
 
(d) The Stockholder acknowledges that the basis for relying on exemptions from
registration or qualifications are factual, depending on the conduct of the
various parties, and that a legal opinion will be provided to the effect that
the transactions contemplated hereby are in fact exempt from registration or
qualification.
 


ARTICLE V
CONDITIONS PRECEDENT TO OBLIGATIONS OF DEXT 
 
The obligations of DEXT under this Agreement are subject to the satisfaction, on
or before the Closing Date, of the following conditions:
 
Section 5.01 Accuracy of Representations and Performance of Covenants. The
representations and warranties made by Rise & Grow and the Stockholder in this
Agreement were true when made and shall be true at the Closing Date with the
same force and effect as if such representations and warranties were made at and
as of the Closing Date (except for changes therein permitted by this Agreement).
Rise & Grow shall have performed or complied with all covenants and conditions
required by this Agreement to be performed or complied with by Rise & Grow prior
to or on the Closing Date. DEXT shall be furnished with a certificate, signed by
a duly authorized executive officer of Rise & Grow and dated the Closing Date,
to the foregoing effect.
 
- 12 -

--------------------------------------------------------------------------------


 
Section 5.02 Officer’s Certificate. DEXT shall have been furnished with a
certificate dated the Closing Date and signed by a duly authorized officer of
Rise & Grow to the effect that no litigation, proceeding, investigation, or
inquiry is pending, or to the best knowledge of Rise & Grow threatened, which
might result in an action to enjoin or prevent the consummation of the
transactions contemplated by this Agreement, or, to the extent not disclosed in
the Rise & Grow Schedules, by or against Rise & Grow, which might result in any
material adverse change in any of the assets, properties, business, or
operations of Rise & Grow.
 
Section 5.03 Good Standing. DEXT shall have received a certificate of good
standing from The Companies’ Registries of Hong Kong, dated as of a date within
ten (10) days prior to the Closing Date certifying that Rise & Grow is in good
standing as a corporation in Hong Kong.
 
Section 5.04 Approval by Stockholder. The Exchange shall have been approved, and
shares delivered in accordance with Section 3.01, by the holders of not less
than one hundred percent (100%) of the outstanding Rise & Grow Common Stock,
including voting power, of Rise & Grow, unless a lesser number is agreed to by
DEXT.
 
Section 5.05 No Governmental Prohibition. No order, statute, rule, regulation,
executive order, injunction, stay, decree, judgment or restraining order shall
have been enacted, entered, promulgated or enforced by any court or governmental
or regulatory authority or instrumentality which prohibits the consummation of
the transactions contemplated hereby.
 
Section 5.06 Consents. All consents, approvals, waivers or amendments pursuant
to all contracts, licenses, permits, trademarks and other intangibles in
connection with the transactions contemplated herein, or for the continued
operation of Rise & Grow after the Closing Date on the basis as presently
operated shall have been obtained.
 
Section 5.07 Other Items
 
(a) DEXT shall have received a list containing the names, addresses, and number
of shares held by each holder of capital stock in Rise & Grow as of the Closing
Date, certified by an executive officer of Rise & Grow as being true, complete
and accurate; and
 
(b) DEXT shall have received such further opinions, documents, certificates or
instruments relating to the transactions contemplated hereby as DEXT may
reasonably request.
 
- 13 -

--------------------------------------------------------------------------------


 
ARTICLE VI
CONDITIONS PRECEDENT TO OBLIGATIONS OF RISE & GROW
AND THE STOCKHOLDER
 
The obligations of Rise & Grow and the Stockholder under this Agreement are
subject to the satisfaction, at or before the Closing Date, of the following
conditions:
 
Section 6.01 Accuracy of Representations and Performance of Covenants. The
representations and warranties made by DEXT in this Agreement were true when
made and shall be true as of the Closing Date (except for changes therein
permitted by this Agreement) with the same force and effect as if such
representations and warranties were made at and as of the Closing Date. DEXT
shall have performed and complied with all covenants and conditions required by
this Agreement to be performed or complied with by DEXT. Prior to or on the
Closing Date, DEXT shall furnish to Rise & Grow a certificate signed by a duly
authorized officer of DEXT and dated the Closing Date, to the foregoing effect.
 
Section 6.02 Officer’s Certificate. Rise & Grow shall have been furnished with
certificates dated the Closing Date and signed by duly authorized executive
officers of DEXT, to the effect that no litigation, proceeding, investigation or
inquiry is pending, or to the best knowledge of DEXT threatened, which might
result in an action to enjoin or prevent the consummation of the transactions
contemplated by this Agreement or, to the extent not disclosed in the DEXT
Schedules, by or against DEXT, which might result in any material adverse change
in any of the assets, properties or operations of DEXT.
 
Section 6.03 Good Standing. Rise & Grow shall have received a certificate of
good standing from the Secretary of State of Delaware or other appropriate
office, dated as of a date within five (5) days prior to the Closing Date
certifying that DEXT is in good standing as a corporation in the State of
Delaware and has filed all tax returns required to have been filed by it to date
and has paid all taxes reported as due thereon.
 
Section 6.04 No Governmental Prohibition. No order, statute, rule, regulation,
executive order, injunction, stay, decree, judgment or restraining order shall
have been enacted, entered, promulgated or enforced by any court or governmental
or regulatory authority or instrumentality which prohibits the consummation of
the transactions contemplated hereby.
 
Section 6.05 Consents. All consents, approvals, waivers or amendments pursuant
to all contracts, licenses, permits, trademarks and other intangibles in
connection with the transactions contemplated herein, or for the continued
operation of DEXT after the Closing Date on the basis as presently operated
shall have been obtained.
 
Section 6.06 Legal Opinion. Rise & Grow shall have been furnished with a legal
opinion from DEXT’s counsel in the form of Exhibit C hereto stating, among other
things, that the transactions contemplated hereby are exempt from registration
or qualification.
 
Section 6.07 Other Items. Rise & Grow shall have received further opinions,
documents, certificates, or instruments relating to the transactions
contemplated hereby as Rise & Grow may reasonably request.
 
- 14 -

--------------------------------------------------------------------------------


 
ARTICLE VII
MISCELLANEOUS
 
Section 7.01 Brokers. DEXT and Rise & Grow agree that there were no finders or
brokers involved in bringing the parties together or who were instrumental in
the negotiation, execution or consummation of this Agreement. DEXT and Rise &
Grow each agree to indemnify the other against any claim by any third person
other than those described above for any commission, brokerage, or finder’s fee
arising from the transactions contemplated hereby based on any alleged agreement
or understanding between the indemnifying party and such third person, whether
express or implied from the actions of the indemnifying party.
 
Section 7.02 Governing Law. This Agreement shall be governed by, enforced, and
construed under and in accordance with the laws of the United States of America
and, with respect to the matters of state law, with the laws of the State of
Delaware. Venue for all matters shall be in New York, New York, without giving
effect to principles of conflicts of law thereunder. Each of the parties (a)
irrevocably consents and agrees that any legal or equitable action or
proceedings arising under or in connection with this Agreement shall be brought
exclusively in the federal courts of the United States. By execution and
delivery of this Agreement, each party hereto irrevocably submits to and
accepts, with respect to any such action or proceeding, generally and
unconditionally, the jurisdiction of the aforesaid court, and irrevocably waives
any and all rights such party may now or hereafter have to object to such
jurisdiction.
 
Section 7.03 Notices. Any notice or other communications required or permitted
hereunder shall be in writing and shall be sufficiently given if personally
delivered to it or sent by telecopy, overnight courier or registered mail or
certified mail, postage prepaid, addressed as follows:
 
If to Rise & Grow, to:
Rise and Grow Limited
 
Room 42, Fourth Floor
 
New Henry House
 
10 Ice House Street
 
Central, Hong Kong
 
Attention: SIU Choi Fat, Sole Director
 
Facsimile: (852) 2845 0504
   
With copies to:
Kirkpatrick & Lockhart Preston Gates Ellis LLP
Wachovia Financial Center  
200 South Biscayne Blvd., Suite 2000
 
Miami, FL 33131
 
Attention: Clayton E. Parker, Esq.
 
Telephone (305) 539-3300
 
Facsimile: (305) 358-7095
   

 
- 15 -

--------------------------------------------------------------------------------


 
If to Stockholder, to:
Newrise Century, Inc.
 
Room 502, 5th Floor
 
Hua Teng Mansion, No. A-302
 
Jinsongsanqu, Chaoyang District
 
Beijing, CHINA
 
Postal Code 100021
 
Attention: SIU Choi Fat, Sole Director
 
Facsimile: (852) 2845 0504
   
If to DEXT, to:
Dexterity Surgical, Inc.
 
501 South Johnstone, Suite 501
 
Bartlesville, OK 74003
 
Attention: James A. Ditanna, CEO and CFO
 
Telephone: (918) 336-1773
 
Facsimile: (918) 336-3152
   
With copies to:
Heskett & Heskett, LLP
 
501 South Johnstone, suite 501
 
Bartelsville, OK  74003
 
Attention: John Heskett, Esq.
 
Telephone: (918) 336-1773
 
Facsimile: (918) 336-3152



or such other addresses as shall be furnished in writing by any party in the
manner for giving notices hereunder, and any such notice or communication shall
be deemed to have been given (i) upon receipt, if personally delivered, (ii) on
the day after dispatch, if sent by overnight courier and (iii) upon dispatch, if
transmitted by facsimile or telecopy and receipt is confirmed by telephone.


Section 7.04 Attorney’s Fees. In the event that either party institutes any
action or suit to enforce this Agreement or to secure relief from any default
hereunder or breach hereof, the prevailing party shall be reimbursed by the
losing party for all costs, including reasonable attorney’s fees, incurred in
connection therewith and in enforcing or collecting any judgment rendered
therein.
 
Section 7.05 Confidentiality. Each party hereto agrees with the other that,
unless and until the transactions contemplated by this Agreement have been
consummated, it and its representatives will hold in strict confidence all data
and information obtained with respect to another party or any subsidiary thereof
from any representative, officer, director or employee, or from any books or
records or from personal inspection, of such other party, and shall not use such
data or information or disclose the same to others, except (i) to the extent
such data or information is published, is a matter of public knowledge, or is
required by law to be published; or (ii) to the extent that such data or
information must be used or disclosed in order to consummate the transactions
contemplated by this Agreement. In the event of the termination of this
Agreement, each party shall return to the other party all documents and other
materials obtained by it or on its behalf and shall destroy all copies, digests,
work papers, abstracts or other materials relating thereto, and each party will
continue to comply with the confidentiality provisions set forth herein.
 
Section 7.06 Public Announcements and Filings. Unless required by applicable law
or regulatory authority, none of the parties will issue any report, statement or
press release to the general public, to the trade, to the general trade or trade
press, or to any third party (other than its advisors and representatives in
connection with the transactions contemplated hereby) or file any document,
relating to this Agreement and the transactions contemplated hereby, except as
may be mutually agreed by the parties. Copies of any such filings, public
announcements or disclosures, including any announcements or disclosures
mandated by law or regulatory authorities, shall be delivered to each party at
least one (1) business day prior to the release thereof.
 
- 16 -

--------------------------------------------------------------------------------


 
Section 7.07 Entire Agreement. This Agreement represents the entire agreement
between the parties relating to the subject matter thereof and supersedes all
prior agreements, understandings and negotiations, written or oral, with respect
to such subject matter.
 
Section 7.08 Recitals. The above recitals are true and correct and are
incorporated herein, in their entirety, by this reference.
 
Section 7.09 Third Party Beneficiaries. This contract is strictly between DEXT,
the Stockholder and Rise & Grow, and, except as specifically provided, no
director, officer, stockholder (other than the Stockholder), employee, agent,
independent contractor or any other person or entity shall be deemed to be a
third party beneficiary of this Agreement.
 
Section 7.10 Expenses. Subject to Section 7.04 above, whether or not the
Exchange is consummated, each of DEXT, the Stockholder and Rise & Grow will bear
their own respective expenses, including legal, accounting and professional
fees, incurred in connection with the Exchange or any of the other transactions
contemplated hereby; provided, however, that upon the consummation of the
Exchange, DEXT will not be responsible for the legal, accounting and other
professional fees incurred by DEXT prior to the Closing Date in connection with
the Exchange or an of the other transactions contemplated hereby.
 
Section 7.11 Survival; Termination. The representations, warranties, and
covenants of the respective parties shall survive the Closing Date and the
consummation of the transactions herein contemplated for a period of two (2)
years.
 
Section 7.12 Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which taken
together shall be but a single instrument.
 
Section 7.13 Amendment or Waiver. Every right and remedy provided herein shall
be cumulative with every other right and remedy, whether conferred herein, at
law, or in equity, and may be enforced concurrently herewith, and no waiver by
any party of the performance of any obligation by the other shall be construed
as a waiver of the same or any other default then, theretofore, or thereafter
occurring or existing. At any time prior to the Closing Date, this Agreement may
by amended by a writing signed by all parties hereto, with respect to any of the
terms contained herein, and any term or condition of this Agreement may be
waived or the time for performance may be extended by a writing signed by the
party or parties for whose benefit the provision is intended.
 
Section 7.14 Best Efforts. Subject to the terms and conditions herein provided,
each party shall use its best efforts to perform or fulfill all conditions and
obligations to be performed or fulfilled by it under this Agreement so that the
transactions contemplated hereby shall be consummated as soon as practicable.
Each party also agrees that it shall use its best efforts to take, or cause to
be taken, all actions and to do, or cause to be done, all things necessary,
proper or advisable under applicable laws and regulations to consummate and make
effective this Agreement and the transactions contemplated herein.
 
Section 7.15 Entire Agreement. This Agreement represents the entire agreement
between the parties relating to the subject matter thereof and supersedes all
prior agreements, understandings and negotiations, written or oral, with respect
to such subject matter.
 
[Signature Page To Follow]
 
- 17 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the corporate parties hereto have caused this Share Exchange
Agreement to be executed by their respective officers, hereunto duly authorized,
as of the date first-above written.
 

  DEXTERITY SURGICAL, INC.                  
By:
/s/ James A. Ditanna
   
Name:
James A. Ditanna
   
Title:
President and Sole Director
                  RISE AND GROW LIMITED                  
By:
/s/ SIU Choi Fat
   
Name:
SIU Choi Fat
   
Title:
sole director

 
- 18 -

--------------------------------------------------------------------------------




The undersigned Stockholder of Rise & Grow hereby agrees to participate in the
Exchange on the terms set forth above. Subject to Section 7.11 above, the
undersigned hereby represents and affirms that it has read each of the
representations and warranties of Rise & Grow set out in Article I hereof and
that, to the best of its knowledge, all of such representations and warranties
are true and correct.
 

  NEWISE CENTURY INC.                
By:
/s/ SIU Choi Fat
   
Name:
SIU Choi Fat
   
Title:
sole director



- 19 -

--------------------------------------------------------------------------------




RISE & GROW SCHEDULES
 
Item 1.01
 
Certificate of Incorporation of Rise and Grow Limited
         
(Please see Exhibit 3.3 to the Company’s Current Report on Form 8-K as filed
with the SEC on December 20, 2007).
         
Certificate of Incorporation of Zhi Bao Da Tong (Beijing) Technology Co., Ltd.
         
(Please see Exhibit 3.4 to the Company’s Current Report on Form 8-K as filed
with the SEC on December 20, 2007).
         
Charter of Zhi Bao Da Tong (Beijing) Technology Co., Ltd.
         
(Please see Exhibit 3.5 to the Company’s Current Report on Form 8-K as filed
with the SEC on December 20, 2007)
     
Item 1.04
 
Audited Financial Statements of Zhiyuan at June 30, 2007
         
(Please see Exhibit 99.1 to the Company’s Current Report on Form 8-K as filed
with the SEC on December 20, 2007).
         
Unaudited Consolidated Financial Statements of Rise & Grow Limited at September
30, 2007
         
(Please see Exhibit 99.2 to the Company’s Current Report on Form 8-K as filed
with the SEC on December 20, 2007).
     
Item 1.08
 
Material Contacts (Please see Exhibits 10.2 through 10.8 to the Company’s
Current Report on Form 8-K as filed with the SEC on December 20, 2007):
         
(a) Exclusive Technical Consulting and Service Agreement
         
(b) Exclusive Equity Interest Purchase Agreement (Xu)
         
(c) Exclusive Equity Interest Purchase Agreement (Wang)
         
(d) Equity Interest Pledge Agreement (Xu)
         
(e) Equity Interest Pledge Agreement (Wang)
         
(f) Power of Attorney (Xu)
         
(g) Power of Attorney (Wang)
         
(h) All of those Zhiyuan contracts listed in Annex A attached hereto.



- 20 -

--------------------------------------------------------------------------------




DEXT SCHEDULES
 
Item 2.01
 
Certificate of Incorporation and Bylaws (Please see Exhibits 3.1 and 3.2 to the
Company’s Current Report on Form 8-K as filed with the SEC on December __,
2007).
     
Item 2.04
 
Audited Financial Statements at December 31, 2006 (Please see the Company’s
Annual Report on Form 10-KSB as filed with the SEC on April 13, 2007).
         
Unaudited Financial Statements at September 30, 2007 (Please see the Company’s
Quarterly Report on Form 10-QSB as filed with the SEC on October 24, 2007).
     
Item 2.08
 
Detailed Description of Reorganization (please see separate Item 2.08 document
attached hereto).
     
Item 2.09
 
Material Contacts:
         
(a) Warrant Cancellation Agreement, dated November 26, 2007, by and between
Dexterity Surgical, Inc. and Ruth Shepley
         
(b) Dip Loan Agreement (Convertible), dated November 28, 2007, by and between
Dexterity Surgical, Inc. and Intellect Goal Investments 
         
(c) Dip Loan Agreement (Convertible), dated November 28, 2007, by and between
Dexterity Surgical, Inc. and MCC Group USA, Inc. 
         
(d) Dip Loan Agreement (Convertible), dated November 28, 2007, by and between
Dexterity Surgical, Inc. and Tazbaz Holdings Limited
         
(e) Dip Loan Agreement (Convertible), dated November 28, 2007, by and between
Dexterity Surgical, Inc. and Future Expert Investments Limited
         
(f) Dip Loan Agreement (Convertible), dated November 28, 2007, by and between
Dexterity Surgical, Inc. and Keen Merit Investments Limited
         
(g) Dip Loan Agreement (Convertible), dated November 28, 2007, by and between
Dexterity Surgical, Inc. and Lead Crest Investments Limited
         
(h) Dip Loan Agreement (Convertible), dated November 28, 2007, by and between
Dexterity Surgical, Inc. and Ruth Shepley
         
(i) Stock Cancellation Agreement, dated December 11, 2007, by and between
Dexterity Surgical, Inc. and Flex Financial Group, Inc.
         
(j) Agreement, dated November 27, 2007, by and between Dexterity Surgical, Inc.
and Corporate Stock Transfer
     
Item 2.14
 
Bank Accounts; Powers of Attorney: None.

 
- 21 -

--------------------------------------------------------------------------------


 
EXHIBIT A
 
FORM OF SUITABILITY LETTER
 
TO: Dexterity Surgical, Inc.
 
I make the following representations with the intent that they may be relied on
by Dexterity Surgical, Inc. (“Company”), in determining my suitability as a
purchaser of securities of the Company (“Shares”).
 
1. I have had the opportunity to ask questions of, and receive answers and
information, from the officers of the Company and I deemed such information
sufficient to make an investment decision on the Company.
 
2. I have such knowledge and experience in business and financial matters that I
am capable of evaluating the Company, its business activities, and the risks and
merits of this prospective investment, and I am not utilizing a purchaser
representative (as defined in regulation D) in connection with the evaluation of
such risks and merits, except as set forth in paragraph 3.
 
3. I shall provide a separate written statement from each purchaser
representative on the Purchaser Representative Acknowledgment form available
from the Company in which is disclosed (i) the relationship of the purchaser
representative with the Company, if any, which has existed at any time during
the previous two years, and compensation received or to be received as a result
of such relationship, and (ii) the education, experience, and knowledge in
financial and business matters which enables the purchaser representative to
evaluate the relative merits and risks of an investment in the Company.
 
4. The undersigned and the purchaser representatives listed above, if any,
together have such knowledge and experience in financial and business matters
that they are capable of evaluating the Company and the proposed activities
thereof and the merits and risks of this prospective investment.
 
5. I have adequate means of providing for my current needs and possible personal
contingencies and have no need in the foreseeable future for liquidity of an
investment in the Company.
 
6. Instructions: Complete either (a) or (b) below, as applicable:
 
(a) FOR ACCREDITED INVESTORS. I confirm that I am an “accredited investor” as
defined under rule 501 of regulation D promulgated under the Securities Act of
1933, as amended (the “Securities Act”), as checked below:
 
(i) Any bank as defined in section 3(a)(2) of the Securities Act or any savings
and loan association or other institution as defined in section 3(a)(5)(A) of
the Securities Act whether acting in its individual or fiduciary capacity; any
broker or dealer registered pursuant to section 15 of the Securities Exchange
Act of 1934; any insurance company as defined in section 2(13) of the Securities
Act; any investment company registered under the Investment Company Act of 1940
or a business development company as defined in section 2(a)(48) of that Act;
any small business investment company licensed by the U. S. Small Business
Administration under section 301(c) or (d) of the Small Business Investment Act
of 1958; any plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, if such plan has total assets in
excess of $5,000,000; any employee benefit plan within the meaning of the
Employee Retirement Income Security Act of 1974, if the investment decision is
made by a plan fiduciary, as defined in section 3(21) of such Act, which is
either a bank, savings and loan association, insurance company, or registered
investment adviser, or if the employee benefit plan has total assets in excess
of $5,000,000 or, if a self-directed plan, with investment decisions made solely
by persons that are accredited investors;
 
A-1

--------------------------------------------------------------------------------


 

o
Yes
 
o
No

 
(ii) Any private business development company as defined in section 302(a)(22)
of the Investment Advisers Act of 1940;
 

o
Yes
 
o
No

 
(iii) Any organization described in section 501(c)(3) of the Internal Revenue
Code, corporation, Massachusetts or similar business trust, or partnership, not
formed for the specific purpose of acquiring the securities offered, with total
assets in excess of $5,000,000;
 

o
Yes
 
o
No

 
(iv) Any director, executive officer, or general partner of the issuer of the
securities being offered or sold, or any director, executive officer, or general
partner of a general partner of that issuer;
 

o
Yes
 
o
No

 
(v) Any natural person whose individual net worth or joint net worth with that
person’s spouse, at the time of his or her purchase exceeds $1,000,000;
 

o
Yes
 
o
No

 
For purposes of category (v), the term “net worth” means the excess of total
assets over total liabilities. In computing net worth for the purposes of
category (v) above, the undersigned’s principal residence must be valued either
at (A) cost, including the cost of improvements, net of current encumbrances
upon the property or (B) the appraised value of the property as determined upon
a written appraisal used by an institutional lender making a loan to the
individual secured by the property, including the cost of subsequent
improvements, net of current encumbrances upon the property.
 
(vi) Any natural person who had an individual income in excess of $200,000 in
each of the two most recent years or joint income with that person’s spouse in
excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year;
 
A-2

--------------------------------------------------------------------------------


 

o
Yes
 
o
No

 
In determining income, the undersigned should add to his or her adjusted gross
income any amounts attributable to tax exempt income received, losses claimed as
a limited partner in any limited partnership, deductions claimed for depletion,
contributions to an IRA or Keogh retirement plan, alimony payments, and any
amount by which income from long-term capital gains has been reduced in arriving
at adjusted gross income.
 
(vii) Any trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in section 230.506(b)(2)(ii); and
 

o
Yes
 
o
No

 
(viii) Any entity in which all of the equity owners are accredited investors.
 

o
Yes
 
o
No

 
(b) FOR NONACCREDITED INVESTORS. I am not an accredited investor.
 
The following information is being provided here in lieu of furnishing a
personal financial statement.
 
(i) My net worth excluding principal residence, furnishings, and automobiles is
at least _____ times the total investment I intend to make in the Company;
 
(ii) My annual disposable income, after excluding all of my personal and family
living expenses and other cash requirements for current obligations, is such
that the loss of my entire investment in the Company would not materially alter
my standard of living;
 

o
Yes
 
o
No

 
(iii) Considering the foregoing and all other relevant factors in my financial
and personal circumstances, I am able to bear the economic risk of an investment
in the Company.
 

o
Yes
 
o
No

 
7. I have previously been advised that I would have an opportunity to review all
the pertinent facts concerning the Company, and to obtain any additional
information which I might request, to the extent possible or obtainable, without
unreasonable effort and expense, in order to verify the accuracy of the
information provided me.
 
A-3

--------------------------------------------------------------------------------


 
8. I have personally communicated or been offered the opportunity to communicate
with executive officers of the Company to discuss the business and financial
affairs of the Company, its products and activities, and its plans for the
future. I acknowledge that if I would like to further avail myself of the
opportunity to ask additional questions of the Company, the Company will make
arrangements for such an opportunity on request.
 
9. I have been advised that no accountant or attorney engaged by the Company is
acting as my representative, accountant, or attorney.
 
10. I will hold title to my interest as follows:
 
o
Community Property
 
o
Separate Property
         
o
Joint Tenants, with Right of Survivorship
 
o
Tenants in Common
           
o
Other (Single Person, Trust, Etc., Please Indicate.)

 
11. I am a bona fide resident of the state of __________. The address below is
my true and correct principal residence.
 
DATED this ____ day of __________, 2007.
 

                               
Name (Please Print)
 
Name of Joint Subscriber, If Any
                                   
Signature
 
Signature
                                   
Street Address
 
Street Address
                                          
City, State, and Zip Code
 
City, State, and Zip Code

 
A-4

--------------------------------------------------------------------------------


 
EXHIBIT B
 
FORM OF INVESTMENT LETTER
 
Dexterity Surgical, Inc.
 
Re: Purchase of shares of Common Stock of Dexterity Surgical, Inc.
 
Gentlemen:
 
In connection with the acquisition by the undersigned of shares of common stock
of Dexterity Surgical, Inc. (“Securities”), the undersigned represents that the
securities are being acquired without a view to, or for, resale in connection
with any distribution of such Securities or any interest therein without
registration or other compliance under the Securities Act of 1933, as amended
(“Securities Act”), and that the undersigned has no direct or indirect
participation in any such undertaking or in the underwriting of such an
undertaking.
 
The undersigned understands that the Securities have not been registered, but
are being acquired by reason of a specific exemption under the Securities Act as
well as under certain state statutes for transactions by an issuer not involving
any public offering and that any disposition of the subject Securities may,
under certain circumstances, be inconsistent with this exemption and may make
the undersigned an “underwriter” within the meaning of the Securities Act. It is
understood that the definition of an “underwriter” focuses on the concept of
“distribution” and that any subsequent disposition of the subject Securities can
only be effected in transactions which are not considered distributions.
Generally, the term “distribution” is considered synonymous with “public
offering” or any other offer or sale involving general solicitation or general
advertising. Under present law, in determining whether a distribution occurs
when securities are sold into the public market, under certain circumstances one
must consider the availability of public information regarding the issuer, a
holding period for the securities sufficient to assure that the persons desiring
to sell the securities without registration first bear the economic risk of
their investment, and a limitation on the number of securities which the
stockholder is permitted to sell and on the manner of sale, thereby reducing the
potential impact of the sale on the trading markets. These criteria are set
forth specifically in rule 144 promulgated under the Securities Act. After one
year from the date the Securities are fully paid for and the subscription is
accepted by the issuer, all as calculated in accordance with rule 144(d), sales
of the Securities in reliance on rule 144 can only be made in limited amounts in
accordance with the terms and conditions of that rule. After two years from the
date the Securities are fully paid for, as calculated in accordance with rule
144(d), it can generally be sold without meeting these conditions provided the
holder is not (and has not been for the preceding three months) an affiliate of
the issuer.
 
B-1

--------------------------------------------------------------------------------




Dexterity Surgical, Inc.
 
Page Two
 
The undersigned acknowledges that the securities must be held and may not be
sold, transferred, or otherwise disposed of for value unless it is subsequently
registered under the Securities Act or an exemption from such registration is
available; the issuer is under no obligation to register the Securities under
the Securities Act or under Section 12 of the Securities Exchange Act of 1934,
as amended, except as may be expressly agreed to by it in writing; if rule 144
is available, and no assurance is given that it will be, initially only routine
sales of such Securities in limited amounts can be made in reliance on rule 144
in accordance with the terms and conditions of that rule; the issuer is under no
obligation to the undersigned to make rule 144 available, except as may be
expressly agreed to by it in writing; in the event rule 144 is not available,
compliance with regulation A or some other exemption may be required before the
undersigned can sell, transfer, or otherwise dispose of such Securities without
registration under the Securities Act; the issuer’s registrar and transfer agent
will maintain a stop transfer order against the registration of transfer of the
Securities; and the certificate representing the convertible promissory notes
and warrants composing the Securities will bear a legend in substantially the
following form so restricting the sale of such Securities.
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND ARE
“RESTRICTED SECURITIES” WITHIN THE MEANING OF RULE 144 PROMULGATED UNDER THE
SECURITIES ACT. THE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE
SOLD OR TRANSFERRED WITHOUT COMPLYING WITH RULE 144 IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION OR OTHER COMPLIANCE UNDER THE SECURITIES ACT.
 
The issuer may refuse to register transfer of the securities in the absence of
compliance with rule 144 unless the undersigned furnishes the issuer with a
“no-action” or interpretative letter from the U.S. Securities and Exchange
Commission or an opinion of counsel reasonably acceptable to the issuer stating
that the transfer is proper; further, unless such letter or opinion states that
the Securities are free of any restrictions under the Securities Act, the issuer
may refuse to transfer the Securities to any transferee who does not furnish in
writing to the issuer the same representations and agree to the same conditions
with respect to such Securities as are set forth herein. The issuer may also
refuse to transfer the securities if any circumstances are present reasonably
indicating that the transferee’s representations are not accurate.
 
 

      Very truly yours,        
Dated:
                                
(Subscriber)
                                  
(Joint Subscriber)



B-2

--------------------------------------------------------------------------------




EXHIBIT C


[FORM OF LEGAL OPINION]


B-3

--------------------------------------------------------------------------------




ANNEX A


[ZHIYUAN CONTRACTS]
 
B-4

--------------------------------------------------------------------------------


[v097496_ex10-1x1x1.jpg]


--------------------------------------------------------------------------------

[v097496_ex10-1x2x1.jpg]


--------------------------------------------------------------------------------

[v097496_ex10-1x3x1.jpg]


--------------------------------------------------------------------------------

[v097496_ex10-1x4x1.jpg]


--------------------------------------------------------------------------------

[v097496_ex10-1x5x1.jpg]


--------------------------------------------------------------------------------

[v097496_ex10-1x6x1.jpg]


--------------------------------------------------------------------------------

[v097496_ex10-1x7x1.jpg]


--------------------------------------------------------------------------------

[v097496_ex10-1x8x1.jpg]


--------------------------------------------------------------------------------

[v097496_ex10-1x9x1.jpg]


--------------------------------------------------------------------------------